DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 18, 2022, has been entered.
Claims 1-13, 15-17 and 19-22 are currently pending in the application.  Claim 18 has been cancelled.  All previous rejections of claim 18 have been withdrawn in view of the cancellation of claim 18.  The previous objection to claim 1 has been withdrawn in view of applicant’s claim amendments.  The previous 102 rejections over Wilson et al. have been withdrawn in view of applicant’s claim amendments.



Claim Objections

Claim 22 is objected to because of the following informalities:  delete the text after “MPa.” in line 5 of claim 22.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 claims the temperature inside the chamber is between 15-150°C, and then the temperature inside the chamber is increased to the target temperature of between 110-150°C.  It is unclear when the temperature inside the chamber is to be 15-150°C. It is also unclear how the temperature inside the chamber is to be increased to 110-150°C if the original temperature inside the chamber can be up to 150°C.
Similarly regarding the pressure, it is unclear when the pressure inside the chamber is to be between 300-650 MPa.  It is also unclear how the pressure inside the chamber is to be increased to 500-650 MPa if the original pressure inside the chamber can be up to 650 MPa.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13, 15-17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 6,207,215; cited on PTO-892 dated Sept. 2, 2020).
Regarding claims 1, 2, 12 and 13, Wilson et al. teach providing a plurality of unbound pieces of meat (i.e., raw, emulsified meat) in a heat sealed pouch and loaded into a preheated pascalization chamber (col. 3 lines 63-67).  Then the temperature and pressure are adjusted with temperature ranging from 117-129°C and pressures of, for example, 90,000 psi (620 MPa) (Example 4: Sets D and E), both falling within the claimed range.
Regarding the heat and pressure being controlled as independent variables, Wilson et al. teach heating the food to a pre-pressurized temperature, and then pressurizing (e.g., Example 4).  The temperature in the chamber rises slightly due to the pressure increase, thus, the temperature is not an independently controlled variable to meet the claim (col. 4 lines 63-65).  However, where Wilson et al. teach pressurizing meat products to pressures as claimed, and teach pre-heating the meat products to provide a temperature during the processing that falls within the claimed temperature range, given these combinations of temperature and pressure are known to provide a product that is not degraded and has commercial stability (col. 4 lines 3-20), it would have been obvious to have further (i.e., independently) controlled the temperature and pressure during the process with the reasonable expectation that a suitably stabilized product would have been provided.  This would have required no more than routine experimentation, as the claimed pressure and temperatures encompass those taught by Wilson et al. and the temperatures of Wilson et al. are known to provide a satisfactory product.
Wilson et al. do not teach that temperature and pressure in the chamber provides a second texture having a firmness allowing the meat product to be cut and sliced as claimed.  However, given that Wilson et al. teach processing conditions to a temperature and pressure as claimed, the change in texture is considered to occur and provide a second texture having a firmness and ability to be cut and sliced as claimed.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
Regarding claims 3 and 4, Wilson et al. teach the peak pressure is applied for 1 minute (Example 4: Set D).
Regarding claim 5, Wilson et al. teach a “raw meat emulsion” to be processed in their invention (e.g., Example 4).  They do not teach what kind of meat they use.  However, where they generically teach meat, it would have been obvious to have utilized any of beef, pork, poultry, or seafood as all are meats.
Regarding claims 6-8, given that Wilson et al. generally teach meat for processing according to their invention, it would have been obvious to have utilized any type of meat as claimed.
Regarding claims 9 and 11, Wilson et al. teach that salt (i.e., sodium chloride) may be added to the composition to increase the boiling temperature of water.  Salt is considered to be both a seasoning agent and a preservative, and is added in the form of a solid (col 4 lines 50-53).  Therefore, it would have been obvious to have added a solid seasoning agent/preservative as claimed as this is known in the prior art.
Regarding claim 10, Wilson et al. do not teach whether the salt is added before or after the meat is placed in the chamber.  However, any order of adding ingredients is considered to be prima facie obvious in the absence of convincing arguments or unexpected results.  Further, given that the addition of salt occurs prior to the processing, whether it is added before or after the meat is considered an obvious modification of the prior art.  See MPEP § 2144.04(IV)C.
Regarding claim 15, Wilson et al. teach holding temperatures of 121-129°C (Example 4: Set E), falling within the claimed range.
Regarding claim 16, Wilson et al. teaches a method according to claim 1, where a raw meat emulsion is processed at a time, pressure and temperature as required by claims 2-4.  Therefore, the firmness of the second texture of the raw meat emulsion processed by Wilson et al. is considered to be greater than the firmness of the first texture, and the firmness of the second texture is considered to allow for the slicing or cutting of the meat as claimed as Wilson et al. teaches a raw meat product processed by the same process as claimed.
Similarly regarding claim 17, where claim 16 is considered to be met by the processing of Wilson et al. to provide a meat product, claim 17 is also considered to be met.  That is, the second texture is considered to have improved flavors compared to the first texture.
Regarding claims 19 and 20, Wilson et al. do not speak to the shelf life of the treated product.  However, they do state that the process inactivates all spores capable of growing under the intended storage conditions (col. 3 lines 23-25).  Therefore, the products obtained from the process of Wilson et al. are considered to have a stability as claimed to meet claims 19 and 20 in the absence of convincing arguments or evidence to the contrary.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
Regarding claim 21,  as Wilson et al. teach that the heating is done via conventional UHT equipment, and then pressurized in a pascalization chamber which is preheated (col. 3 line 63-col. 4 line 2), the heating and pressurization are considered to be conducted by one or more elements.
Regarding claim 22, as stated above with regard to claim 21, Wilson et al. teach that the heating is done via conventional UHT equipment, and then pressurized in a pascalization chamber which is preheated (col. 3 line 63-col. 4 line 2).  The temperature inside the chamber is then increased to a temperature as claimed, and the pressure is increased to the target pressure as claimed, with temperatures ranging from 117-129°C and pressures of, for example, 90,000 psi (620 MPa) (Example 4: Sets D and E), both falling within the claimed range.


Response to Arguments

Applicant's arguments filed May 18, 2022, have been fully considered, but they are not persuasive.  
Applicant argues that Wilson does not teach independently controlling the temperature and pressure inside a chamber, given that the temperature of Wilson et al. increased adiabatically (Remarks, pp. 5-6).
The examiner agrees that the temperature of Wilson et al. is not controlled independently to meet claim 1.  However, the claimed invention continues to be considered obvious over the teachings of Wilson et al. given that the process of Wilson et al. provides a meat product that has been prepared by exposing the product to a pressure and a temperature as claimed.  The examiner finds no showing that the independent control of the temperature to reach 110 to 150°C compared with the adiabatic increase in temperature taught by Wilson et al. provides a material difference to the resultant product.  Given the product of Wilson et al. is heated to a temperature in the claimed range, and is also exposed to a pressure as claimed, whether the temperature controlled externally or increases adiabatically, it remains that the claimed process is considered to be obvious over the teachings of Wilson et al.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791